UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 14, 2007 HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-09764 (Commission File Number) 11-2534306 (IRS Employer Identification No.) 1101 Pennsylvania Avenue, N.W., Suite1010 Washington, D.C. 20004 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (202)393-1101 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. OnAugust 14, 2007, Harman International issued a press release announcing its financial results for the fourth quarter and full year ended June 30, 2007.A copy of the press release is furnished as part of this Current Report on Form 8-K as Exhibit 99.1 and incorporated by reference. Item7.01.Regulation FD Disclosure. See Item 2.02. Results of Operations and Financial Condition. Item9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.1 Harman International Industries, Incorporated press release,dated August 14, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED By: /s/ Sandra B. Robinson Sandra B. Robinson Vice President and Chief Accounting Officer
